NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JAMES JASON FORD,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2102
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.